Citation Nr: 1335174	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  05-03 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from September 1971 to October 1973.

The issue on appeal was decided by the Board in September 2011.  The Veteran appealed the Board's September 2011 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated May 24, 2012, the Court vacated the Board's September 2011 denial and remanded this matter to the Board for compliance with the instructions included in the Joint Motion for Remand.

This matter was then remanded in December 2012 for further development.  A review of the record shows that the RO has complied with all remand instructions by attempting to obtain outstanding treatment records, affording the Veteran a VA examination and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A low back disorder was not manifested during the Veteran's active duty service or for many years thereafter, nor is a low back disorder otherwise related to such service.


CONCLUSION OF LAW

A low back disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in August 2003.  The RO provided the appellant with additional notice in March 2004, June 2005, December 2005, March 2006, and January 2009 subsequent to the initial adjudication.  Altogether, the notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
                                                                             
While the March 2004, June 2005, December 2005, March 2006 and January 2009 notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a January 2005 statement of the case (following the provision of notice in March 2004) and in a May 2008 supplemental statement of the case (following the provision of notice in March 2004, June 2005, December 2005, and March 2006).  In addition, the claim was again readjudicated in a May 2013 supplemental statement of the case.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service, private and VA treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran VA examinations; obtained VHA opinions; and reviewed Virtual VA and VBMS files.  In September 2013, the Veteran was provided 60 days to review and to submit additional evidence/argument subsequent to the August 2013 opinion.  On a form dated in September 2013, the Veteran marked the appropriate box to indicate that he was waiving RO review of additional argument/evidence and he did not have anything more to submit.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representatives have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

The issue before the Board involves a claim of entitlement to service connection a low back disorder.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Factual Background

Service treatment records are negative for any references to back pain.  A review of the Veteran's service treatment records reveals no complaints or findings of a low back disorder.  On his September 14, 1971, report of medical history given upon entrance into service, the Veteran did not check the boxes indicating whether he had recurrent back pain or leg cramps.  He left the whole column (that included the aforementioned disorders) blank, neither confirming nor denying past/current medical histories.  He stated that he was in good health.  At the time of the Veteran's September 1971 service entrance examination, normal findings were reported for the spine and lower extremities.  

There were no complaints or findings of back problems contained in the service treatment records.  In December 1971 he was seen for an earache, but no complaints pertaining to the back were noted.  In January 1972, he was seen for cysts on his face, but no complaints pertaining to the back were noted.  In July 1972 he was seen for a genitourinary complaint, but no complaints regarding the back were noted.  In August 1972 he was seen for an ingrown toenail, but no complaints regarding the back were noted.  In November 1972 the Veteran was seen for a chest cold and a genitourinary problem, but no complaints pertaining to the back were noted.  

The service medical records further show that in January 1973 the Veteran was seen twice for a cut on the right hand, but no complaints pertaining to the back were noted.  In February 1973, he was seen for a cold and cough, but no complaint regarding the back was noted.  He was again seen in February 1973 for a cyst below the left ear lobe, but there was no complaint noted regarding the back.  In March 1973 he was seen for a cysts of the right ear lobe, but there was no complaint pertaining to the back.  In May 1973 he was seen for sleeplessness due to an upcoming marriage, but no complaints pertaining to the back were noted.  

In July 1973 he was seen for a sprained right ankle, but no complaints pertaining to the back were noted.  Later in July 1973 he was seen for a sebaceous cyst of the left side of the neck, but no complaints regarding the back were noted.  Then, at the end of July 1973, he was seen for a laceration of the right foot after stepping on a broken bottle, but again there were no complaints regarding the back.  In August 1973 he was seen for a dressing change of the foot, but no complaints regarding the back were noted.   

At the time of the Veteran's September 1973 service separation examination, normal findings were again reported for the spine and lower extremities.  Nothing was listed in a section of the report titled "Summary of Defects and Diagnoses."  It was noted that he was qualified for release from active duty.  

The first objective medical findings of any complaints of low back pain in the claims folder are not until the early 1980's. In a July 1982 VA treatment record, the Veteran was noted to have had complaints of back pain for two weeks after throwing a roll of wire at work.  He was noted to have been there the previous week and to have been given medication to take for the pain which had not helped. 

In his initial application for compensation, received in July 1991, the Veteran reported that his back condition began in 1982.  At the time of a September 1991 VA examination, the Veteran was noted to have a history of developing back pain and having disc operations in 1982, 1987, and in 1991. 

In a September 2003 letter, C. A. indicated that he had served with the Veteran in 1972 at Camp Lejeune.  He stated that the Veteran frequently went to sick bay and usually came back with a light duty or no duty slip, and he would stay in the rack most of the time.  He stated that he and others figured that the Veteran would be released on a medical discharge.  Mr. A. indicated that he was honorably discharged in 1972. 

In a February 2004 treatment note, the Veteran's VA neurologist indicated that the Veteran was interested in documenting the origins of his back problems.  She noted that he had been turned down in 1999.  She stated that she found no clear documentation in the electronic chart and indicated that she had not reviewed the paper chart and had not reviewed the earlier paper records.  The Veteran reported having copies of 1982 VA treatment records for low back pain and was uncertain whether there is information from the 1970s.  She noted that he enlisted in the Marines in 1971 at the age of 20.  The Veteran reported having back pain while at Parris Island, for which he was placed on light duty for a single day on two occasions.  He had no medical records for this period.  He remained in the Marines for 2 years.  The Veteran indicated that he was an amphibious landing crew chief, which he described as physically demanding.  He reported that during his time at Camp Lejeune he sought care from the medical corpsman for back pain.  He recalled being treated with bedrest, analgesics, and heat to the low back for up to several days on more than one occasion.  At the time of discharge, no disability was identified.  The Veteran apprenticed as an electrician and worked in this field until 1992, when he received Social Security disability for lumbar disc disease and radiculopathy.  He underwent back surgeries for this problem in 1982, 1986, 1991, and 2002.  It was the neurologist's opinion that the Veteran had chronic pain and lumbar disc degeneration.  The neurologist stated that in her opinion, it was plausible that the onset of symptoms did occur during the physically challenging tasks of the military.  She noted that there was no specific injury cited but multiple episodes of medical care were apparently undertaken while in service. 

In a January 2005 treatment record, the VA neurologist who wrote the February 2004 note indicated that the current note was being written at the request of the Veteran to assist in his appeal.  She stated that she had previously written a note in February 2004.  She noted that the Veteran brought for review records from September 14, 1971, which included a health history questionnaire he was asked to complete.  She reported that it was noted that he reported cramps in his legs and recurrent back pain at that time.  (VA has been unable to locate this record but the Board observes that there is a report of medical history with the same date-which is discussed above-that is of record that does not show such information).  She also stated that additional records in this packet were not contributory and did not mention treatment/assessment of back pain or any possible injuries which would pertain.  She noted that the Veteran had also retrieved records from the Minneapolis VAMC which he was told were only partially complete.  Other records from this hospital could not be retrieved.  The enclosed records also included copies from the Asheville VAMC pertaining to psychiatric treatment.  The VA neurologist further stated that although the Veteran believes he was treated by a private physician for back pain between 1974 and his first back surgery in 1982, these records had been destroyed and were not retrievable.  

She stated that after a review of the above records, and based on her treatment of the Veteran from 1991, she offered the following: (1) The Veteran had severe lumbar degenerative disc disease and had undergone four spinal surgeries and had been told by a spinal orthopedic surgeon that no further surgery was possible. 
(2) The records showed clearly that the Veteran mentioned back pain and leg cramps on his medical screening application to the Marine Corps.  He served a full 2 year enlistment.  He believed that additional records, which have not been located, would have documented that he sought care while in service for this condition.  She noted that she had reviewed what the Veteran felt was an incomplete record.  She also reported that possible care related to this condition in the one year period following service had also been impossible to retrieve.  (3) The neurologist indicated that she could not with certainty state a causal relationship between the Veteran's military service and his lumbar degenerative disease.  She noted that she could, with certainty, document that the Veteran had significant permanent disability which precluded employment and caused chronic pain and depression for which he currently received treatment.  (4) The neurologist indicated that she had reviewed the available service and other pertinent medical records and she believed that the Veteran had a lumbar disc condition while in the service and that his service time may have contributed to the marked progressive difficulties he had had since 1982.

The Veteran also submitted several additional lay statements in support of his claim.  Of record is a September 2003 letter from a fellow service member indicating that he recalled the Veteran went to sick bay often and usually returned with a light/no duty slip.  In a January 2007 letter from the Veteran's sister, she recalled the Veteran being admitted to the Minneapolis VAMC in 1974 for severe back pain.  Also in January 2007, the Veteran's friend submitted a letter indicating that he had received a call from the Veteran in 1973 during which he indicated he had serious back pain.  He stated that he took the Veteran to the Norris Briggs Clinic Emergency Room where he was given a shot for pain and a prescription for pain medication.  In a June 2008 letter, the Veteran's friend indicated that she and the Veteran were cohabitating in 1974, and she recalled the Veteran having a lot of problems with his back.  The fellow service member who submitted a statement in September 2003 also submitted another statement in July 2008.  He noted that during service, they always called the Veteran a "sick bay baby" because he was always going to sick bay and always on light duty or no duty due to his back problems.  He reported that there were even times when treating personnel at sick bay would tell him to stand in the shower with all the spigots on hot water.  He stated that he always thought the Veteran would get out on a medical discharge.  He noted that he later saw him in Minneapolis in the spring of 1974 when he came to visit and live for awhile.  He reported bringing him to the Minneapolis VAMC on two occasions in 1974.  Recently, in September 2012, the Veteran submitted statements from a friend and from a fellow service member.  The fellow service member indicated that he recalled the Veteran experiencing back problems during service, and his friend described the severity of his back disorder and history of back surgeries. 

In a January 2007 treatment record, the VA neurologist who had written the two previous notes indicated that she had reviewed her prior notes, specifically the note she had written in January 2005.  She stated that in her opinion, the evidence was clear that the Veteran noted on his application to the Marine Corps that he had back and leg pain to some degree.  He experienced episodes of increased difficulty with his back while in service and was seen in sick bay by a corpsman on several occasions with restriction of duty.  She observed that he had a statement from a fellow serviceman at the time describing such.  The rest of the history was documented.  She observed that the Veteran did not allege specific injury in service but rather he had a condition, degenerative disc disease, which was aggravated and existent while in the military.  She thought this was a true statement and that the Veteran should be service connected for this problem. 

In a July 2008 letter, the Veteran indicated that he could not understand why information that he needed was not available.  He stated that it seemed when he was being treated in sick bay that the Corpsmen would have kept records.  He reported that he swore on all that he was that he was injured in service and that he went to sick bay at least five times for his back.  He also went to Camp Lejeune Hospital on one occasion for the same reason.  He indicated that he had no reason to perjure or belittle himself by falsifying any of his statements. 

In conjunction with the November 2008 Board remand, the Veteran was afforded a VA examination in August 2010.  The examiner indicated that this was an examination to evaluate the causality of back pain.  The Veteran was noted to have served on active duty from 1971 to 1973.  At his duty at Camp Lejeune he was a crew chief on an "Amtrak" [which the Board notes is a term used to refer to an amphibious tracked vehicle].  The examiner indicated that the Veteran stated that he sustained multiple back injuries while in this capacity and did go to sick bay on several occasions, at which time he was treated conservatively and never hospitalized.  He was apparently placed on duty restrictions anywhere from 3 days to one week. 

The examiner observed that unfortunately review of the medical records failed to state any visits to sick bay corroborating his back injuries.  He noted the affidavit written by C.A. and the letter from S.H. 

The examiner reported that the Veteran stated he was seen at the Minneapolis VAMC in 1974 after slipping on ice but no records were available.  He had worked off and on as an electrician until 1992.  In 1982, he underwent his first lumbar operation.  He stepped into a hole and injured his back while working as an electrician.  It was apparently a worker's compensation claim.  He had subsequently undergone three additional surgeries. 

The examiner noted that the Veteran was suffering from failed back syndrome secondary to herniated nucleus pulposus and subsequent multiple surgical procedures on the lower back. 

As far as causality, the examiner reported that certainly the evidence from Mr. A. was worth considering together with the history from the Veteran.  However, based upon this evidence, together with the entire history, the examiner opined, ". . . I am unable to say with a reasonable degree of medical certainty that the present condition that [the Veteran] is in is directly related to service connected injuries."  
There was no history given by the Veteran indicating a severe back injury while on active duty.  However, slipping on ice a year after discharge indeed may have been a precipitating event in his lumbar disc herniation.  However, it too was equivocal for a precipitating event of disk herniation.  He observed that the fall in 1982 did result in surgery of his lower back for disc herniation. 

Since "a reasonable degree of medical certainty" is not the applicable legal standard, the Board requested (in April 2011) a VHA opinion with regard to the etiology of any current low back disorder.  The Board noted the pertinent evidence in the claims folder and requested that the examiner provide an opinion as to the whether it was at least as likely as not (at least 50 percent probability) that the Veteran's lumbar spine degenerative disc disease, with herniated nucleus pulposus and any associated neurological deficits, was first incurred or was aggravated by service, or was manifest to a compensable degree within one year from his discharge from service in October 1973. 

In conjunction with the request, a response was received in June 2011 from the Director of Spinal Neurosurgery, Department of Neurological Surgery, Indiana College of Medicine, who also served as a Consultant Physician at the Indianapolis VAMC. 

The June 2011 physician stated that he had reviewed the medical records of the requested patient.  He noted that in brief, the Veteran requested service connection in relation to his lumbar spine disease.  He observed that the Veteran stated that the spine disease was initiated during his active duty time from 1971-1973.  The examiner indicated that although there was no doubt that the Veteran had active lumbar spine degenerative disease, there was no evidence that the disease was initiated during his active duty time.  Thus, it was his medical opinion that the Veteran's lumbar spinal disease was not at least as likely as not to have first incurred or was aggravated by service, or was manifest to a compensable degree within one year of his discharge from service in October 1973. 

In response to the opinion, the Veteran submitted additional treatment records in support of his claim.  In an August 2011 treatment record, the Veteran's VA orthopedic spine surgeon indicated that he had been requested to comment on the Veteran's VA neurologist's review of service connection for his lumbar spine.  He noted that he had reviewed her analysis, and, at this time this appeared to be an appropriate assessment and he was in agreement with her conclusions based upon the chronology she presented. 

Based on the foregoing evidence, the Board denied the claim for service connection for a low back disorder in September 2011.  Subsequently, however, the Court issued an order which incorporated a Joint Motion which found that although the Veteran's existing service treatment records fail to memorialize any instance of in-service back pain, there were a number of lay statements attesting to his symptoms of back pain both during and following his military service.  The Joint Motion noted that rather than addressing said statements or offering any further medical basis for his etiological opinion, the reviewing physician rendered a conclusion without a rationale noting only the absence of evidence that the disease was initiated during military service.  The Joint Motion found this medical opinion to be inadequate, and concluded that VA must provide Veteran with an adequate medical opinion with respect to whether there is a nexus between the Veteran's present low back disability and his active duty service.  

The Board subsequently remanded the case to obtain an opinion to comply with the Joint Motion.  In accordance with the Board's remand directives, in April 2013, the Veteran was afforded another VA spine examination.  Following a physical examination of the Veteran's spine and a review of the claims file, the VA examiner determined that it was less likely as not that the Veteran's current back pain was a continuation of pain from the military.  The examiner reasoned that a review of the Veteran's claims file indicated no notes for visits for back pain during his time spent in the military.  The examiner noted that the Veteran's 1973 military separation examination did not mention anything about his back pain.  The examiner stated that there was a psychiatry note from 1992 indicating a work-related fall in 1981 causing a disk herniation at L4-L5.  There was also a note from an epidural block in August 1996 indicating that the initial injury occurred on the job when the Veteran slipped and fell and developed left radicular symptoms at L5-S1.  There was a note from November 1986 indicating that in October 1986, the Veteran stepped in a hole while carrying a pipe.  The examiner noted that in November 1986, a myelogram was done, which showed questionable recurrent herniated disk at L5-S1 versus scarring.  In summary, since there was no evidence of visits for back pain during the Veteran's time spent in the military and the military separation examination had no comments about back pain or back pathology, as well as notes indicating at least 2 [post service] work-related injuries, the examiner found that it was less likely as not that the Veteran's current back pain was a continuation of pain from the military.  However, the examiner did not address the lay statements of record, as requested by the Board in its remand directives.

The Board sought another opinion, to include a discussion of the lay statements currently of record.  In August 2013, the Rehabilitation Section Chief of Neurology/Rehabilitation Service of the VA Medical Center in San Francisco, California noted that the Veteran has lumbosacral degenerative spine disease.  He noted status post multiple (5) lumbar surgeries from 1982 to 2011.  He noted that the first surgery was due to a job-related fall.  It was noted that the Veteran had chronic low back pain "which is more likely than not due to a combination of post-surgical chronic arachnoiditis and lumbar spondylosis with degenerative intervertebral disc disease."  He noted that the Veteran claimed to have injured his back after falling in 1972.  He told Dr. E.M. that while in service, he had several episodes of acute back pain and was either placed on light duty and/or was treated with analgesics, bedrest and heat.  He reported having multiple contacts with medical providers due to back pain.  The specialist noted no documentation of these contacts.  Dr. M's January 2005 note noted that the Veteran mentioned back pain and leg cramps on his medical screening application to the Marine Corps, which the specialist could not find.  He also reported seeking care at the VA medical center in Minneapolis for back pain in 1974, which the specialist noted was unavailable.  

The specialist listed lay statement from (1) a fellow marine, who indicated that the Veteran "frequently went to sick bay with back problems"; (2) an acquaintance, who took the Veteran for treatment of "serious back pain" to the Norris Briggs Clinic in North Carolina in December 1973; and (3) his sister, who attested to the Veteran's admission to the Minneapolis VA medical center in February 1974 for severe back pain.

The specialist opined that the Veteran was more likely than not to have experienced lumbar strain with back pain while serving on active duty.  The etiology, severity or chronicity of these problem cannot be determined from the records.  He noted that lay statements suggest, however, that this was a recurring problem that led to the Veteran to seek medical attention over several years, up to at least 1974.  He noted no documentation of lumbar spine related symptoms that the Veteran may have experienced between 1974 and the early 1980's.  He noted that Dr. S.E.'s evaluation suggests that a work-related fall in 1981 was a specific precipitating event associated with the initial spine surgery in 1982.  He noted that review of history and spine imaging studies, subsequent to 1982, indicate that it is more likely than not that injuries (including scarring from surgical procedures) has contributed to the current chronic back disorder. 

Analysis

The Veteran does not attribute his back pain to one incident in service, but rather that he developed problems with his back in his capacity as a crew chief of an Amtrak in service.  The Veteran and fellow service members maintain that he had been on sick call so many times that he was known as the "sick bay baby."  However, service treatment records are silent for any complaints, treatments for and diagnosis of any low back disorder.  Instead, many treatment records show treatment for other disorders.  The Veteran asserts that the records are incomplete and that sick bay records reflecting treatment for the back should be of record.  The Board notes, however, that the existing treatment records appear to span his entire period of service, and are negative for what the Veteran now claims was a chronic problem.  The Board further notes that on separation examination in September 1973, clinical evaluation of the Veteran's spine was normal.  If the Veteran had a back disorder that had continually bothered him in service for which he reportedly had sought multiple treatment and had to be placed on light duty, one would expect that either military personnel upon separation would have noted an abnormality as they had for the tattoos, and/or the Veteran would have reported such on exit examination.  Under the section of the form designated for physician's notes, only the condition of the Veteran's ears, nose and throat, and chest were noted.  There was no mention of the back.  The section for summary of defects and diagnoses was blank, and thus there were no references to the Veteran's back.  

Overall, there were no indications of any back disabilities in service and upon exiting service.  Additionally, if he had several complaints of back problems in service that were so frequent enough to earn him the reputation of "sick bay baby" and convince a fellow service member (Mr. A) that the Veteran would be medically discharged because of his back, one would have expected the Veteran to have originally indicated such on his VA claim and at his first VA examination.  Instead, he declared in both instances that symptoms began in 1982-many years after service.  The Board finds that this statement against his self interest clearly weighs against the claim.  

The Board acknowledges references by a VA neurologist to a September 14, 1971 (provided by the Veteran) reportedly indicating leg cramps and back pain at the time he entered service.  The Board notes that the original copy of a September 1971 report of medical history in the claims file does not contain the same notation referenced by the VA neurologist in January 2005.  Instead, the original document shows that when the Veteran was asked whether he had a past/current history of leg cramps and recurrent back pain, the Veteran provided no response one way or the other.  While the other two columns listing other disorders were filled with answers, the whole column referencing leg cramps and back pain was left blank by the Veteran.  In other words, there were no checkmarks to indicate whether or not he had a past/current history of either aforementioned disorder.  Assuming for the sake of argument that the Veteran did report such upon entrance into service, this is not evidence that would support the Veteran's claim as it just shows a history of pre-service back pain.  Significantly, the entrance examination in 1971 shows that clinical evaluations of the lower extremities and spine were normal when he entered service.  This does not show history or treatment of back disability in service.    

Additionally, the Veteran has asserted that he had been seen for back pains since 1974 and implicit in his statement are that they are a continuation of his pain since service.  In support of his claim that he was seen in the 1970's, he submitted various lay statements noting the Veteran's 1974 hospital visit to a local VA medical center.  However, at the August 2010 VA examination, he stated that he was seen in 1974 after slipping on ice, which the Board notes is separate from his reported back problems in service.  

Also, the first post treatment record documenting complaints of back disability is dated in 1982, which is 9 years after discharge.  The Board notes that the history given in 1982 (of recent onset of symptoms) clearly contradicts the claim of continuity of symptoms since service.  The Board finds that the history given in 1982 for the purpose of obtaining medical treatment has much greater credibility that the history given many years later in support of a claim for monetary benefits.  While not determinative by itself, it is also significant is lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, the one year presumption of service incurrence for arthritis is not for application.  As will be discussed below, the Board finds that the reports of treatment within a year of service not credible. 

Further, the Veteran asserts treatment within one year of discharge from service.  In support of his claim the Veteran submitted various lay statements to this effect.  However, there are no treatment records available to support their assertions.  The Board does not find that the treatment within one year of service credible.  The Veteran's claim of treatment in 1974 is in direct conflict with the date the Veteran originally reported for when his injury began.  On a claim received in July 1991 the Veteran stated that his back disorder began in 1982.  At the September 1991 VA examination, he stated a history that began in 1982.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

Overall, VA examinations and VHA reports do not support a grant of service connection.  The only competent medical evidence of record which provides a possible link between the Veteran's active duty are statements made by a VA neurologist beginning in February 2004, January 2005 and January 2007, and a VA orthopedic spine surgeon who supported her opinion in August 2011.  

In a January 2005 letter, the VA neurologist stated that she reviewed records provided by the Veteran (including his September 14, 1971 copy of a history report which reportedly shows the Veteran affirming leg and back pains) and opined that the "lumbar degenerative disc condition" that she believed he had in service "may have contributed to" the difficulties he had since 1982.  (Emphasis added).  First, the use of the word "may" makes the medical opinion speculative.  See Sacks v. West, 11 Vet. App. 314 (1998).  This only offers a possibility of a link and thus is too general and inconclusive to make the claim well-grounded.  Id.  While she indicated that his back disability was aggravated and existed while in the military and stated that she believed the statement to be true and thus the Veteran should be service connected, the Board is not bound to accept medical opinions based on the inaccurate history supplied by the Veteran.  The record which the Veteran provided to the doctor to review contains different information from the original service medical record contained in his VA claims file.  Moreover, the Veteran's history is contradicted by the medical contemporaneous medical evidence.  The objective medical evidence of record does not reveal that any back disorder was present during service, as evidenced by the lack of findings in available service treatment records and normal findings for the spine and lower exterminates on separation examination in September 1973.  The Board has rejected the Veteran's claim of having chronic back problems in service, and therefore any medical opinion which is based on that history has no probative value.  

An August 2011 opinion was authored by a VA orthopedic spine surgeon appears to have based his opinion on the VA neurologist's opinion that again is mainly based on inaccurate history provided by the Veteran.  It does not appear that both physicians had access to the entire claims file that included the report of medical history, as the in-service records that are silent for any back treatment and post service treatment.  In other words, it does not appear that there was familiarity with the Veteran's entire medical history.  Thus, review of the claims file is important since it appears to the Board the Veteran has provided only limited and inaccurate history regarding his back.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).       

The August 2011 opinion from the VA orthopedic spine surgeon is of little probative value as it is based upon a review of the VA's neurologist past analysis which resulted in a statement that was in agreement with her opinions.  The surgeon does not provide a separate basis upon which to support an opinion that service connection is warranted for a low back disorder.

The Board places significant probative value on August 2013 opinion provided by a VA Rehabilitation Section Chief of Neurology/Rehabilitation Service, who reviewed the Veteran's entire claims file, listed the lay evidence considered, and addressed the Veteran's assertions.  Based on the evidence of record, he opined that the Veteran was more likely than not to have experienced lumbar strain with pain in service, but stated that etiology, severity or chronicity cannot be determined from records.  He acknowledged lay statements suggesting a recurring problem, but ultimately stated that it is more likely than not that the injuries have contributed to his current disability.  It appears to the Board that the medical expert opinion can only be interpreted as providing a nexus to post-service injuries as there were no injuries in service.  This finding is supported by August 2010 and April 2013 VA examinations and the June 2011 VHA opinion.  Any failure of the past VA medical opinions to reference the lay evidence does not matter as the statements regarding symptoms and treatment in service are not credible to the Board.   

The Board acknowledges the assertions of the Veteran and his friends and family of the Veteran having a history of back pain in service.  While they are certainly competent to testify as to his observable symptoms, there are not competent to diagnose and render nexus opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board also  acknowledges the statements regarding his in-service treatment several occasions for back disorder and being placed on light/no duty status on several occasions.  However, there no supporting medical evidence of a low back profile.  Several attempts have been made to obtain additional records to support the Veteran's claim of in-service treatment, but to no avail.  Thus, the Board assigns greater probative weight to the "normal" back examination at the time of separation from service since this is an assessment made by medical personnel who had personally examined the Veteran in service.  Moreover, as noted above, the Veteran himself dated his back problems as having onset many years after service when he sought treatment in 1982.  

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for a low back disorder is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


